Citation Nr: 0910258	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, 
to include as secondary to radiation exposure.

2.  Entitlement to service connection for residuals of a 
fracture of the right 11th rib.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for Hodgkin's 
disease, residuals of a broken rib, bilateral hearing loss, 
tinnitus, and mononucleosis.  The Veteran filed a notice of 
disagreement as to the denial of all five claims.  In June 
2006, the RO issued a statement of the case, and the Veteran 
perfected his appeals by submitting a July 2006 substantive 
appeal.

The Veteran testified via videoconference before the 
undersigned Veterans Law Judge in February 2009.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  At that time, the Veteran withdrew his appeal 
as to the claims for service connection for bilateral hearing 
loss, tinnitus, and mononucleosis.  Therefore, these claims 
are no longer in appellate status.  See 38 C.F.R. § 20.204.  
The only claims remaining on appeal are entitlement to 
service connection for Hodgkin's disease and residuals of a 
fracture of the right 11th rib.

With respect to the rib fracture claim, the Board notes that 
although the Veteran, in his claim, originally indicated that 
he broke ribs (plural) during service, the RO characterized 
the issue as a fracture of right 11th rib in the statement of 
the case, and the Veteran perfected this issue without 
further reference to other multiple rib fractures.  At the 
time of the Board hearing, the Veteran and his representative 
also did not make note of any other rib fractures in service, 
other than involving the right 11th rib.  Therefore, the 
Board finds that the Veteran's claim is properly styled as 
service connection for residuals of a fracture of the right 
11th rib.  
The issue of entitlement to service connection for residuals 
of a fracture of the right 11th rib is REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed 
herein has been obtained; the Veteran has been provided 
notice of the evidence necessary to substantiate his claim 
and has been notified of what evidence he should provide and 
what evidence VA would obtain; there is no indication that 
the Veteran has evidence pertinent to his claim that he has 
not submitted to VA.

2.  The evidence indicates that the Veteran has been 
diagnosed as having Hodgkin's disease but such disease is not 
presumed by VA law and regulations to be attributable to 
exposure to ionizing radiation or a radiogenic disease; there 
is no competent evidence of diagnosis of Hodgkin's disease in 
service or for many years thereafter; the record lacks 
competent medical evidence of a nexus between his Hodgkin's 
disease and service, to include contended ionizing radiation 
exposure and an episode of hepatitis

3.  As service connection is not in effect for hepatitis, the 
aspect of the claim for service connection for Hodgkin's 
disease as secondary to hepatitis has no legal merit.


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein, to include as due to claimed exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  During the pendency of 
this appeal, the Veteran was issued a VCAA notification 
letter in February 2006.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate this claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, in a March 
2006 letter, the RO provided the Veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter is dated before the April 2006 rating 
decision on appeal, but appears to have been issued after 
this rating decision.  The Board is cognizant of recent 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).
In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
statement of the case and February 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the statement of the case and 
supplemental statement of the case complied with the 
applicable due process and notification requirements for 
decisions, they constitute readjudication decisions.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA medical records.    

The Veteran was not provided with a VA examination in which 
an examiner provided an opinion regarding whether Hodgkin's 
disease was attributable to service.  Under VA regulations, 
the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, there is no competent evidence that indicates 
that the Veteran had Hodgkin's disease during service or for 
decades thereafter and it is not one of the diseases 
recognized by VA as being associated with radiation exposure.  
There is no competent evidence of a nexus between a current 
diagnosis and service, to include contended ionizing 
radiation or hepatitis.  Under these circumstances, the Board 
finds that there is no duty to provide a VA examination or 
medical opinion with respect to this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 




Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).
Regulations provide that certain chronic diseases, including 
Hodgkin's disease, will be considered to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disease became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen and adds language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Additional Law and Regulations Relating to Radiation Exposure

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met. Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2) (emphasis added).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation. 38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2) (emphasis added)..

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service." See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994). 

Factual Background:  Hodgkin's Disease

The Veteran contends that he currently has Hodgkin's disease 
that began during or as the result of service.  He asserts 
that during service his lymph nodes would swell and that he 
was treated with penicillin.  The Veteran specifically 
attributes his Hodgkin's disease to his alleged exposure to 
radiation while on active duty.  He recalls that he was on a 
submarine and during a two week period, he worked in close 
proximity to a box (the size of a card table) that had a 
warning on the outside of it that it was radioactive.  In the 
alternative, the Veteran attributes his Hodgkin's disease to 
an in-service episode of hepatitis.  He points out that he 
was medically diagnosed with Hodgkin's disease in 1994, 
subsequent to treatment for a heart attack.

Service treatment records do not document treatment or 
diagnosis of Hodgkin's disease.  

A June 1956 treatment record indicates that the Veteran had 
infectious hepatitis, with jaundice.  The record of 
hospitalization for treatment of this hepatitis indicates 
that the Veteran was treated with bed rest, high protein diet 
and vitamins.  All laboratory studies returned to normal and 
the Veteran became asymptomatic.  In a July 2007 rating 
decision, the RO denied service connection for hepatitis B, 
and the Veteran did not appeal this decision.  See 38 C.F.R. 
§ 20.200.

Post-service VA treatment records include an August 1995 
record documenting treatment for Hodgkin's disease.  This 
record indicates that an earlier diagnosis was made in April 
1995, when the Veteran presented for heart surgery.  No 
etiology of the disease was provided.

A February 2006 VA treatment record documents the Veteran's 
prior medical history to include Hodgkin's disease diagnosed 
in 1994, with the Veteran "previously on chemo and 
radiation."

Analysis:  Hodgkin's Disease

The Board finds that service connection for Hodgkin's disease 
is not warranted.  The service treatment records do not 
provide any findings that were attributed to Hodgkin's 
disease.  The medical evidence indicates that a medical 
diagnosis was, at the earliest, provided in 1994.  The claims 
file contains no medical evidence that links a post-service 
diagnosis of Hodgkin's disease to service, or to any incident 
of service, to include an episode of hepatitis and alleged 
exposure to radiation.  As there is no medical evidence of 
the disability until years after service, Hodgkin's disease 
may not be presumed to have been incurred in service under 
the provisions of 38 C.F.R. §§ 3.307, 3.309.

As service connection is not in effect for hepatitis, any 
claim for service for Hodgkin's disease secondary to 
hepatitis must be denied as a matter of law.  38 C.F.R. 
§ 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the alleged in-service exposure to radiation, as 
indicated above, there are three ways in which to 
substantiate a claim based on contended exposure to ionizing 
radiation.  The Board first notes that there is no evidence 
of record, other than the Veteran's statements, that indicate 
that the Veteran was exposed to radiation.  It is unnecessary 
to further consider whether the Veteran had such exposure, 
however, as Hodgkin's disease is specifically excluded from 
presumptive consideration under 38 C.F.R. § 3.309 and the 
list of radiogenic diseases contained in 38 C.F.R. § 3.311.  
That is, under 38 C.F.R. § 3.311, all forms of cancer are 
considered radiogenic except for Hodgkin's disease.  Further, 
the Veteran has not cited or submitted competent scientific 
or medical evidence that Hodgkin's disease is a radiogenic 
disease.  See 38 C.F.R. § 3.311.  Lastly, the record does not 
contain any medical evidence that otherwise links currently 
diagnosed Hodgkin's disease to contended radiation exposure.  
See Combee, supra.  Therefore, service connection is not 
warranted based on contended exposure to radiation.

To the extent that the Veteran's contentions can be construed 
as claiming that he had symptoms of Hodgkin's disease during 
service and over the years ever since (see 38 C.F.R. § 3.303 
regarding continuity of symptomatology), as explained below, 
without any indication of ant medical training, he is not 
competent to diagnosis Hodgkin's disease and his assertion is 
outweighed by the absence of any contemporaneously recorded 
medical (competent) evidence indicative of Hodgkin's disease 
for at least 36 years.  The Board is cognizant that the 
Veteran contends that he has Hodgkin's disease that is 
attributable to service.  The Veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence; it lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, Hodgkin's disease, a form of cancer, 
is not the type of disability that can be diagnosed by a 
layperson.  Jandreau, supra.  Such a disease is diagnosed 
based upon clinical and an array of laboratory findings, to 
include pathological studies.  Thus, while the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise to diagnose cancer.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, 
he cannot provide a competent opinion regarding diagnosis or 
causation, to include providing an opinion that swelling 
lymph nodes during service indicated the early manifestations 
of Hodgkin's disease.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service treatment records show no evidence 
of Hodgkin's disease, the record is devoid of 
contemporaneously recorded medical evidence relevant to 
Hodgkin's disease until many years post-service.  The gap of 
time of between the alleged service and the first medical 
diagnosis of Hodgkin's disease is, in itself, significant and 
it weighs against the Veteran's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for Hodgkin's 
disease must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


                                                          
ORDER

Service connection for Hodgkin's disease, to include as 
secondary to radiation exposure, is denied.

                                                           
REMAND

The Veteran contends that he has residuals of an in-service 
rib fracture.  A January 1957 service treatment record 
documents that the Veteran fell approximately 3 feet and 
fractured his right 11th rib, without displacement.  An 
orthopedic consultation did not indicate any further 
treatment.  Written documentation from this orthopedic 
consultation is not of record, nor are X-rays of the right 
11th rib fracture.  However, given the precise location of 
the fracture in the clinical diagnosis, the Board accepts 
this finding as establishing the alleged in-service rib 
fracture.  However, no relevant disability was identified at 
the time of the Veteran's separation from service.

During the Veteran's Board testimony, the Veteran indicated 
that the right 11th rib area continues to be painful.  There 
is no indication that a post-service examination has been 
performed to determine if he has residuals of the in-service 
rib fracture.  The Board finds that there is a duty to 
provide such an examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to a rib fracture 
must be obtained for inclusion in the 
record.

3.  The veteran should be scheduled for a 
VA examination.  The claims file should 
be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should provide an answer to the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran has 
current residuals of an in-service 
fracture of the right 11th rib?  If 
so, please identify such residuals.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the Veteran's claim for 
service connection must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal authority. 
If the benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


